Citation Nr: 0828679	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  98-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder with depressive features.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.  

This appeal arises from a September 1997 rating decision 
regarding the evaluation of psychiatric disability, and a 
December 2005 rating decision regarding TDIU benefits.  

The issue of an increased rating for the veteran anxiety 
reaction was the subject of a Board of Veterans' Appeals 
(Board) November 2003 Remand.  


FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
with depressive features produces symptoms of such severity 
that it the causes total occupational impairment.  


CONCLUSIONS OF LAW

The criteria for a 100 percent schedular rating for 
generalized anxiety disorder with depressive features have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2007).  

The claim for TDIU benefits is rendered moot by virtue of the 
award of a 100 percent schedular evaluation, and is 
dismissed.  38 U.S.C.A. §§ 7104, 7105 (2007).  







REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Rating for Generalized Anxiety Disorder

Relevant Regulations.  The Schedule for Rating Disabilities 
provides the following criteria for evaluating disability due 
to major depressive disorder.  The criteria are found at 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2007) and read as 
follows:  

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is rated as 70 percent disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is rated as 50 percent disabling.  

Although not found in the rating schedule, health care 
providers often assign a score on the Global Assessment of 
Functioning (GAF) scale for their patients.  This is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  A GAF score of 61 to 70 is reflective of 
some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A GAF score of 51 to 60 is reflective of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41 to 50 
is reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 indicates some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  

Factual Background and Analysis  

Records from the Office of Personnel Management (OPM) and VA 
examination reports indicate the veteran was employed by the 
Postal Service for 22 years as a supervisor.  He retired in 
1996, due to disability after he sustained injuries to the 
cervical spine in an automobile accident.   

An April 1997 report from a private physician indicates he 
first saw the veteran in June 1996 and saw him every two 
weeks through April 1997.  He noted the veteran had obsessive 
thoughts, auditory hallucinations, was aggressive and 
suicidal.  He diagnosed severe major depression.  In January 
1998, he assigned a Global Assessment of Functioning score 
(GAF) of 40, and the veteran was having difficulty coping 
with his physical pain and employment.  

A VA examination report of March 1998 noted the veteran's 
history included diagnoses of atypical depression, cannabis 
and cocaine abuse, schizophrenia and histrionic features.  
The veteran had previously been hospitalized at VA in August 
1987 with those diagnoses.  The veteran reported that since 
his accident his nerves were worse, and that he had dreams 
about his accident and was angry at the person responsible 
for it.  He complained of depression and sleepiness caused by 
his medications, and he denied any illegal drug use for the 
past three years.  Mental status examination revealed his 
mood was depressed and his affect blunted.  Toxicology 
testing was negative for cannabis, cocaine and opiates.  A 
depressive disorder was diagnosed and a GAF of 60 assigned.  

May 2004 VA examination noted the veteran had been in 
treatment since June 2002 in the VA ambulatory treatment 
program, for major depression associated with chronic pain 
and a generalized anxiety disorder.  The examiner noted that 
in March 2004 the veteran was depressed, his affect was 
depressed, and that he was assigned a GAF of 55.  The VA 
examiner himself noted the veteran was depressed, anxious and 
irritable.  The VA examiner characterized the veteran's 
employment handicap related to his psychiatric symptoms as 
moderate and assigned a GAF of 60.  

In December 2004, the veteran was discharged from a day 
treatment program at VA, having reached the  maximum benefit 
for that level of treatment, but was continuing ambulatory 
treatment at the Mental Health Clinic.  In the summary it was 
noted the veteran had entered the program due to depression, 
anxiety and irritability.  Financial stresses and family 
problems had become unmanageable to him, and he could not 
deal with the anxiety and stress.  He indicated he felt as if 
he would explode, and was out of control.  Also noted were 
complaints of insomnia, decreased appetite and concentration, 
as well as forgetfulness.  

A March 2006 VA examination revealed the veteran was anxious 
and depressed, his affect was blunted, and he showed some 
body shaking.  His attention, concentration and memory were 
only fair, and he reported hearing voices and seeing shadows 
sometimes.  There was no evidence of either alcohol or 
substance abuse.  A generalized anxiety disorder with severe 
depressive features was diagnosed.  A GAF of 50 was assigned.  

In an April 2006 interview with a VA social worker, the 
veteran's wife and father reported the veteran was anxious, 
irritable, and withdrawn.  They also reported he had 
threatened to hurt himself, had anger outbursts, and was 
aggressive toward his wife and children.  VA records from 
2006 demonstrate he was again placed in a day treatment 
program.  A GAF of 50 was assigned during this time.  

A VA examination in March 2007 included diagnosis of a 
generalized anxiety disorder with depressive features, 
although at this time, a GAF of 70 was assigned.  

The symptoms documented in the record demonstrate that the 
veteran has near continuous depression that affects his 
ability to function independently.  In addition, the record 
shows a pattern of an inability to cope with stressful 
circumstances, whether it involves adapting to his injuries 
or coping with stressful family situations.  This has 
resulted in impairment in his family relationships to such a 
degree that some members of his family will no longer visit 
his home.  The veteran also has unprovoked irritability and 
difficulty controlling himself.  

Moreover, the record reflects GAF scores during the rating 
period ranged from 40 to 60.  The lowest GAF was assigned 
immediately after his retirement, the 50 GAF scores were 
assigned prior to and during intensive day treatment at VA, 
and the 60 scores assigned following a 1998 and 2004 
evaluation.  [Obviously, a GAF score of 70 was assigned 
following the March 2007 VA examination, but the Board 
accords it little probative value since it appeared with 
little or no references to the veteran's history including 
his VA treatment in 2006 which preceded the examination, the 
history of deterioration in function whenever the veteran is 
not involved in treatment, and the need for intensive day 
treatment for extended periods.]  

As indicated, some of the higher GAF scores were assigned 
either during or immediately after the veteran was involved 
or completed VA day treatment.  The necessity for attending 
day treatment, by itself is a factor to be considered.  The 
intensive program requires attendance at VA which would make 
it difficult to retain employment.  While the veteran does 
not exhibit the specific symptoms listed in the diagnostic 
criteria for a 100 percent rating, he has nonetheless 
demonstrated severe depression which has required medication 
and two extended periods of intensive day treatment.  The 
veteran also has significant problems with insomnia and the 
medications he takes to overcome that problem have caused him 
to be lethargic and sleepy.  

In the case of Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
the Court addressed the issue of the criteria for rating 
disability due to mental disorders.  The Court noted use of 
the term "such as" in the rating criteria demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Accordingly, any 
suggestion that the Board was required, in complying with 
regulation, to find the presence of all, most, or even some, 
of the enumerated symptoms is unsupported by reading of the 
plain language of the regulation.  The Court stated that if 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment 
equivalent to what would be caused by symptoms listed in the 
diagnostic code, the appropriate, equivalent rating will 
assigned.  

Here, the Board finds that with resolution of reasonable 
doubt in the veteran's favor, he demonstrates symptoms of a 
generalized anxiety disorder with depressive features that 
result in total occupational impairment.  Therefore the 
criteria for a schedular 100 percent rating for a generalized 
anxiety disorder have been met.  


Total Disability Rating Based on Individual Unemployability

The veteran was seeking entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  The assignment of a 100 percent 
schedular rating has resulted in that issue being moot.  





ORDER

An increased rating to 100 percent for generalized anxiety 
disorder is granted, subject to regulations governing the 
award of monetary benefits.  

Having been rendered moot, the claim for a total disability 
rating based on individual unemployability due to service-
connected disability is dismissed.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


